Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 1 of 19




                     EXHIBIT A
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 2 of 19




                  SUPPLEMENTAL DECLARATION OF DR. GARY W. SMALL

    I.       Introduction

             In my Declaration, submitted on May 21, 2021 (“Declaration”), I provided my

    assessment of certain ingredient claims made for the Neuriva dietary supplements (Neuriva

    Original, Neuriva Plus and Neuriva De-Stress) in the context of the totality of scientific

    evidence available regarding the product ingredients. There, I provided a background on

    cognitive health and the Neuriva ingredients, as well as a summary of the scientific evidence

    supporting the benefits of those ingredients.

             I have reviewed the Objection of Theodore H. Frank (“Frank Objection”) and the lay

    opinions contained therein criticizing the science and clinical studies supporting the Neuriva

    ingredient claims. In this Supplement Declaration, I will address the specific issues raised in

    the Frank Objection and further discuss the totality of scientific evidence supporting the

    Neuriva ingredient claims.

    II.      Scientific Support for the Ingredients in Neuriva

             Scientific research supports the promotional and implied claims that individuals who

    take Whole Coffee Cherry Extract (WCCE) and Phosphatidylserine (PS), the ingredients in

    Neuriva, experience a noticeable improvement in cognitive function including focus,

    concentration, memory, learning, reasoning, and accuracy. These ingredients, at doses that

    are included in the formulation, were shown in clinical studies to increase BDNF and help

    with mental focus, accuracy memory, learning and concentration which contribute to

    reasoning and accuracy.

             Studies show that WCCE in healthy individuals increases brain-derived neurotrophic

    factor (BDNF; Reyes-Izquierdo et al, 2013a; 2013b), which increases neurotransmission (Ng


                                                    -1-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 3 of 19




    et al, 2019) and supports development and growth of dendritic connections in the brain

    (Yamada et al, 2002). It is also involved in neuronal maturation during development (Grande

    et al, 2010; Kowianski et al, 2018), as well as memory and learning (Grande et al, 2010).

    Research demonstrating the cognitive benefits of WCCE has been performed on healthy

    adults (Reed et al, 2018; Reyes-Izquierdo et al, 2013a; 2013b) as well as those with mild

    cognitive impairments (Robinson et al, 2019; Robinson et al, 2021).

             PS is a major component of brain tissue that mostly resides in the plasma membrane,

    which is a membrane of lipids (i.e., fats) and proteins that form the external boundary of the

    cytoplasm or material comprising the living part of a cell (Mozzi et al, 2003). PS plays an

    essential role in keeping nerve cell membranes healthy and in forming myelin, the insulating

    sheath surrounding many nerve fibers (Glade and Smith 2015). These PS functions are

    associated with normal memory formation and learning. PS also plays an important role in

    maintaining accuracy in mental tasks, and human studies suggest that its level decreases with

    age (Kato-Kataoka et al, 2010). Soybean-derived PS has been shown to improve cognitive

    performance in both healthy young adults (Yong et al, 2011) and those with mild cognitive

    impairments (Crook et al, 1991a; 1998b; Kato-Kataoka et al, 2010).

             The other active ingredient in Neuriva De-Stress, melon concentrate contains a potent

    antioxidant, SuperOxide Dismutase (“SOD”). SOD is one of the main antioxidant enzymes

    found in living cells and organisms. Clinical studies have shown that melon concentrate

    containing high levels of SOD showed a protective effect against DNA damage resulting

    from oxidative stress. (Milesi et al, 2009). Clinical studies have shown that supplementation

    with melon concentrate containing high levels of SOD decreases stress and fatigue.




                                                   -2-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 4 of 19




       III.    Frank Objection

               Based on my review of Mr. Frank’s Objection and Declaration, as submitted to the

       court, I understand that Mr. Frank is an attorney and purported class member of the Neuriva

       class settlement. He is not a physician, scientist or expert in aging and memory or in the

       diagnosis and treatment of age-related cognitive decline. Therefore, the opinions stated in the

       Frank Objection are Mr. Frank’s lay opinions regarding the totality of scientific evidence

       supporting the Neuriva ingredient claims. I will address those opinions here.

              A.       Use of Ingredient Studies to Support Ingredient Claims

               The Frank Objection first takes issue with the fact that the Neuriva ingredient claims

       are supported by clinical studies regarding those very ingredients, rather than studies of the

       products themselves or studies involving a combination of ingredients. However, studies

       regarding individual ingredients are regularly used to support claims relating to dietary

       supplement products. For instance, there is significant scientific evidence connecting

       memory to caffeine consumption. There is no debate regarding the ability of caffeine, an

       active ingredient in many dietary supplements, to bolster memory, specifically working

       memory. Similarly, there is ample scientific support for the claims relating to the active

       ingredients (WCCE, PS and SOD) in Neuriva.

               Moreover, the FDA guidance that the Frank Objection cites does indicate that an

       ingredient study can be used as substantiation for an ingredient claim. “We recommend that

       the studies being used as substantiation for dietary supplement claims identify a specific

       dietary supplement or ingredient . . .”1 The Frank Objection refers to Example 5 in the FDA

       guidance as a basis for invalidating the clinical studies supporting the Neuriva ingredient



   1
       See Exhibit A to Frank Bednarz Declaration at page 5.
                                                               -3-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 5 of 19




    claims. However, Example 5 is distinguishable and inapplicable here because the revised

    claims on Neuriva labeling do not refer to the products themselves, rather to the products’

    ingredients. And the clinical studies at issue support Neuriva’s ingredient claims and not the

    products themselves.

             B.     Pilot Studies

             Further, although some of the studies supporting the Neuriva ingredient claims are

    referenced as a “pilot study”, that does not diminish the results or conclusions reached in

    those studies for a number of reasons. First, the term “pilot study” may be defined differently

    by one journal versus another journal, and is usually defined as such because of a relatively

    small sample size. Therefore, a study may be arbitrarily referenced as a pilot study according

    to a particular journal’s parameters in how it determines and defines what constitutes a pilot

    study.

             Second, nearly all of the scientific evidence supporting the Neuriva ingredient claims,

    including the pilot studies, are all peer reviewed and published studies involving randomized,

    double-blind, placebo-controlled test designs, which is the gold standard for studies of safety

    and efficacy of clinical interventions. These kinds of studies remain the most convincing

    research design in which randomly assigning the intervention can eliminate the influence of

    unknown or immeasurable confounding variables such as placebo effects that may otherwise

    lead to biased and incorrect estimate of treatment effects. Also, randomization eliminates

    confounding by baseline variables and blinding eliminates confounding by co-interventions,

    thus eliminating the possibility that the observed effects of intervention are due to differential

    use of other treatments. The advantage of trial over an observational study is the ability to

    demonstrate causality.

             Third, a study involving a large sample may be statistically significant, but this does
                                                    -4-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 6 of 19




    not necessarily mean that its results are clinically meaningful. For example, a study

    involving thousands of subjects may show a statistically significant result but lead to minimal

    differences (e.g., just a few percentage points) between outcomes of the active treatment and

    placebo treatment groups. Meanwhile, when multiple pilot studies involving randomized,

    double-blind, placebo-controlled test designs all reach similar statistically significant results,

    they can in the aggregate be viewed as not only statistically significant but also clinically

    meaningful.

            C.     Study Populations

             The Frank Objection also attempts to invalidate some of the studies because they

    were performed on healthy young adults while the products are intended for the elderly with

    cognitive impairment. However, there is nothing referenced in the Frank Objection or in the

    Neuriva ingredient claims to indicate that Neuriva is intended solely for the elderly with

    cognitive impairment. Rather, the Neuriva ingredient claims state generally that the

    ingredients help with cognitive function.

             Moreover, many of the studies supporting the Neuriva ingredient claims were indeed

    performed on elderly adults with mild cognitive impairment. (Robinson et al, 2019; Robinson

    et al, 2021; Crook et al, 1991a; 1998b; Kato-Kataoka et al, 2010), in addition to studies

    involving healthy young adults. Accordingly, the fact that the clinical studies regarding

    WCCE and PS involve all age groups, both young and old, as well as both healthy adults and

    those with mild cognitive impairment provides further credibility to the significance of the

    results reached in those studies regarding the cognitive benefits of treatment with WCCE and

    PS.

            D.     Blood Brain Barrier

             Finally, the Frank Objection asserts that Neuriva cannot work because its “natural
                                                    -5-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 7 of 19




    ingredients” are food, which gets digested into constituent parts before they enter one’s

    bloodstream. However, an ingredient does not necessarily have to cross the blood brain

    barrier to be effective. There are many effective supplements and medicines whose active

    ingredients do not cross the blood brain barrier, but instead the ingredients are absorbed into

    the body through the digestive tract. Also, the mechanism of action of WCCE is tightly

    linked to an increase in levels of BDNF, an important neuroprotein involved in cognitive

    function and the most prevalent growth factor in the central nervous system (Autry and

    Monteggia 2012). Research indicates that WCCE increases BDNF levels. (Robinson et al,

    2021; Reyes-Izquierdo et al, 2013a; 2013b). BDNF is a neurotrophin critical for the survival,

    growth, and maintenance of neurons, and is involved in learning, memory and in emotional

    and cognitive function (Loprinzi and Frith. 2019). It plays an important role in supporting

    neurogenesis, which is the growth and development of neurons in the brain (Henry et al,

    2007). Investigators (Aimone et al, 2014) have demonstrated the importance of neurogenesis

    to memory and learning and its role in the adult hippocampus.

             Although WCCE may not cross the blood brain barrier, research shows that BDNF

    does. (Robinson et al, 2021; Reyes-Izquierdo et al; 2012a; 2013b). Therefore, individuals

    who supplement with WCCE will have increased levels of BDNF which crosses the blood

    brain barrier and improves cognitive function.

    IV.      Clinical Studies of WCCE (Neurofactor)

             Robinson Study (2019)

            This peer reviewed and published study involved a randomized double-blinded, placebo-

   controlled test performed on 71 adults with mild memory impairment. (Robinson et al, 2019).

   The results demonstrated more than just the potential for WCCE to provide cognitive benefits.


                                                     -6-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 8 of 19




   Rather, in as little as seven days, significant reductions in reaction times were observed for

   groups supplemented with both 100 mg and 200 mg of WCCE versus placebo. These effects

   were observed for the entire 28-day study period. Specifically, the WCCE groups demonstrated a

   41% and 32% reduction in reaction time compared to a 12% decrease in the placebo group at

   after 28 days compared to baseline. These results suggest that WCCE has a significant impact on

   reaction time in as little as seven days and these benefits persist throughout a 28-day period.

   Overall, the reductions in reaction time suggest that, during periods of cognitive challenge,

   WCCE supports motor response and executive function (performance); reduces mental fatigue;

   and benefits attention, motivation, focus, and alertness.

             Robinson Study (2021)

             The only criticism asserted in the Frank Objection regarding this study is that it is a

    pilot study. Yet, this is another peer reviewed and published study involving randomized,

    double-blind, placebo cross-over design. In this clinical study, researchers compared 100 mg

    of WCCE to placebo and found levels of BDNF increased within 90 minutes, and several

    relevant brain regions showed increased activation on MRI. Compared to placebo, BDNF led

    to significantly better results on key mental performance tasks. This study also revealed that

    BDNF crosses the blood-brain barrier. These results suggest that WCCE is associated with

    decreased reaction time and may protect against cognitive errors on robust tasks of working

    memory (i.e., n-back) and response inhibition (i.e., go/no-go). Furthermore, these behavioral

    results are concomitant with distinct neuro-functional changes within key neural structures

    involved in decision-making and attention. Decreased reaction time is associated with better

    mental focus and concentration abilities.

             Reed Study (2019)


                                                     -7-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 9 of 19




             Reed and associates (2018) conducted a block-randomized, double-blind, placebo-

    controlled, cross-over study in 30 healthy adults who took 100 mg or 300 mg doses of

    WCCE in a ready-to-drink format. This format was compared with a placebo drink and a

    drink with 75 mg of caffeine (positive control). Contrary to the lay opinions in the Frank

    Objection, this study demonstrated that WCCE improved cognitive function. In fact, the

    study results showed positive effects from ingesting 100 mg of WCCE: self-reported

    alertness increased (p=0.041) and self-reported mental fatigue decreased (p=0.034) after

    study volunteers completed a series of fatiguing cognitive tasks. Similar results were

    observed after ingestion of 300 mg of WCCE for self-reported mental fatigue (p= 0.032) and

    self-reported alertness (p=0.04) (Reed et al, 2018). Mental fatigue is a symptom that has been

    linked to impaired accuracy and impaired concentration on cognitive testing (Sievertsen et al,

    2016; Hancock and McNaughton, 1986).

             Reyes-Izquierdo Studies (2013a; 2013b)

             Both of the Reyes-Izquierdo studies showed that participants administered with 100

    mg of WCCE had significant increases in BDNF levels. The first study showed increases in

    plasma BDNF levels by 148% compared to baseline (Reyes-Izquierdo et al, 2013a) while the

    second study, conducted to confirm and further investigate this effect, similarly resulted in an

    increase of plasma BDNF by 91% compared to placebo (Reyes-Izquierdo et al, 2013b). As

    detailed in my Declaration and above, BDNF is an important neuroprotein involved in

    cognitive function and is the most prevalent growth factor in the central nervous system.

    BDNF, which can be detected via blood samples, is critical for the survival, growth, and

    maintenance of neurons, and is involved in learning, memory, emotions, and overall

    cognitive function. It also increases neurotransmission (Ng et al, 2019) and supports


                                                   -8-
   152533646.1
   153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 10 of 19




     development and growth of dendritic connections in the brain (Yamada et al, 2002). It is also

     involved in neuronal maturation during development (Grande et al, 2010; Kowianski et al,

     2018), as well as memory and learning (Grande et al, 2010). As discussed in my declarations,

     increased levels of BDNF does leads to significantly better results on key mental

     performance tasks (Robinson et al, 2021).

     V.       Clinical Studies of Phosphatidylserine (PS)

              Several studies have revealed that soybean-derived PS is beneficial for cognitive function

    in humans of various age groups.

              Crook (1998)

              Review articles can serve as helpful resources in identifying and summarizing

     scientific evidence. The Crook (1998) article does just that. It summarizes the clinical study

     performed by Crook and associates in 1997 demonstrating that soybean-derived PS (100

     mg/day and 300 mg/day for 3 weeks or 12 weeks) improved memory functions, such as

     memorizing names and faces, in elderly people with age-associated memory impairment.

     Cognitive benefits were seen at both doses examined (Crook 1998).

              Kato-Kataoka Study (2010)

              The Frank Objection includes two errant statements relating to this study. First, the

     fact that this study was conducted in Japan does not, in of itself, affect the significance of the

     test results. What is critical is the study’s design, implementation and quality. This study was

     a double-blind, placebo-controlled clinical trial of 78 elderly subjects with mild cognitive

     impairment. So, this study utilized the gold standard for an intervention study. Second, the PS

     group did in fact demonstrate a significant influence of soybean-derived PS on cognitive

     function and greater accuracy of responses on neuropsychological testing following 6 months


                                                     -9-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 11 of 19




     of administration versus baseline. Moreover, at the 3-month post-treatment follow-up, there

     was a significant difference on neuropsychological testing between the PS and placebo

     groups (Kato-Kataoka et al, 2010). Cognitive improvements were observed in delayed verbal

     recall, a sensitive memory measure.

              Yong Study (2011)

              This study randomized 120 young adults into two groups: one receiving 250 ml of

     milk and the other receiving 250 ml of milk with 100 mg of PS per day for 40 days. The

     investigators reported that PS led to significant (p<0.05) improvements in several measures

     of cognitive performance, including directed memory, associative learning, free memory of

     images, recognition of meaningless figures, and portrait-features linked to memory (Yong et

     al, 2011). These mental skills assist with everyday memory challenges, such as recalling

     names and faces. The fact that the PS group received 100 mg of PS with 250 ml of milk does

     not invalidate the results of this study, particularly given that both the placebo and PS groups

     received equal amounts of milk at baseline.

     VI.      Clinical Studies on Melon Concentrate (SuperOxide Dismutase)

             A growing body of evidence demonstrates that a daily intake of melon juice concentrate

    rich in SOD may have a positive effect on several signs and symptoms of stress and fatigue. (Milesi

    et al, 2009; Carillon et al, 2014). These studies suggest that melon concentrate (with 140 IU SOD)

    supplementation is an effective and natural way to reduce stress and fatigue, supporting the SOD

    ingredient claims in Neuriva De-Stress.

              The only relevant objection proffered by Mr. Frank regarding the SOD studies is that they

    are referenced as pilot studies. The mere reference to a clinical trial as a pilot study does not

    invalidate the statistical significance of that that study for a myriad of reasons, as discussed above.


                                                     -10-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 12 of 19




    That is particularly true when multiple pilot studies involving randomized, double blind, placebo-

    controlled tests reach similar results and conclusions as is the case with the clinical studies

    supporting the SOD ingredient claims.

     VII.     The Qualified Health Claim Studies Cited in Frank’s Objection

              The Frank Objection cites to purported “negative” studies on PS. However, three of the

    four studies examine qualified health claims, for instance relating to dementia. The Neuriva

    ingredient claims are not qualified health claims, but rather structure/function claims. Therefore,

    those studies are not applicable and should not be considered in the totality of the scientific

    evidence relating to PS ingredient claims.

              The one non-qualified health claim study referenced in the Frank Objection should also

    not be considered in examining Neuriva’s PS ingredient claim. (Jorissen et al, 2000). First, the

    dosage of PS administered to the test subjects in that study vary significantly from the dosage of

    PS contained in Neuriva, therefore the study is inapplicable. Further, the study itself concedes that

    it suffered from a number of issues which may have influenced the results of the study including:

    (1) sampling error, (2) sensitivity of the cognitive tests to detect treatment effects, defined as the

    test-retest reliability, (3) inadequate sample size; and (4) presence of other phospholipids in the

    capsules administered to the test subjects. Regarding this last critical issue, the authors admit that

    the presence of three other phospholipids including: phosphatidylcholine, phosphatidylethano-

    lamine and phosphatidylinositol may have influenced the treatment effect of the Soy-PS.

     VIII. Conclusions

              Despite the misguided lay opinions expressed in the Frank Objection, the totality of

     the scientific evidence supports Neuriva’s ingredient claims that individuals who take

     Neurofactor and PS, experience a noticeable improvement in cognitive function including


                                                    -11-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 13 of 19




     focus, concentration, memory, learning, reasoning, and accuracy. These ingredients were

     shown in clinical studies, utilizing the gold standard for intervention tests, to increase BDNF

     and help with mental focus, accuracy memory, learning and concentration which contribute

     to reasoning and accuracy. Meanwhile, clinical studies have shown that supplementation with

     melon concentrate containing high levels of SOD decreases stress and fatigue.

             I declare under penalty of perjury under the laws of the State of New Jersey that the

    foregoing is true and correct and of my personal knowledge.

          Executed this __7th___ day of August, 2021, at 11:00 AM, Weehawken,
    NJ____________________.




                                                                Gary W. Small, M.D.




                                                   -12-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 14 of 19




    References

     Aimone JB, Li Y, Lee SW, et al. Regulation and function of adult neurogenesis: From genes

         to cognition. Physiol Rev. 2014;94:991–1026

     Autry AE, Monteggia LM (2012) Brain-derived neurotrophic factor and neuropsychiatric

         disorders Pharmacological reviews 64:238-258 doi:10.1124/pr.111.005108

     Bathina S, Das UN (2015) Brain-derived neurotrophic factor and its clinical implications

         Archives of medical science: AMS 11:1164-1178 doi:10.5114/aoms.2015.56342

     Binder DK, Scharfman HE (2004) Brain-derived neurotrophic factor Growth factors (Chur,

         Switzerland) 22:123-131

     Borson S (2010) Cognition, aging, and disabilities: conceptual issues Physical medicine and

         rehabilitation clinics of North America 21:375-382 doi:10.1016/j.pmr.2010.01.001

     Calabrese F, Rossetti AC, Racagni G, Gass P, Riva MA, Molteni R (2014) Brain-derived

         neurotrophic factor: a bridge between inflammation and neuroplasticity Frontiers in

         cellular neuroscience 8:430 doi:10.3389/fncel.2014.00430

     Cenacchi T. Bertoldin T, Farina C. Cognitive decline in the elderly: A double-blind, placebo-

         controlled multicenter study on efficacy of phosphatidylserine administration. Aging

         (Milano) 1993;5:123-33

     Crook TH. Treatment of Age-Related Cognitive Decline: Effects of Phosphatidylserine, in

         Anti-Aging Medical Therapeutics, Vol II, edited by R.M. Klatz, Health Quest

         Publications, Chicago, 1998, 20-29

     D’Esposito M, Postle BR (2015) The cognitive neuroscience of working memory Annual

         review of psychology 66:115-142 doi:10.1146/annurev-psych-010814-015031

     Eberhardt KA, Irintchev A, Al-Majed AA, Simova O, Brushart TM, Gordon T, Schachner M


                                                   -13-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 15 of 19




         (2006) BDNF/TrkB signaling regulates HNK-1 carbohydrate expression in regenerating

         motor nerves and promotes functional recovery after peripheral nerve repair. Experimental

         Neurology 198:500-510 doi:10.1016/j.expneurol.2005.12.018)

     Giese M, Unternaehrer E, Brand S, Calabrese P, Holsboer-Trachsler E, Eckert A (2013) The

         interplay of stress and sleep impacts BDNF level PloS one 8:e76050

         doi:10.1371/journal.pone.0076050

     Glade MJ, Smith K (2015) Phosphatidylserine and the human brain Nutrition (Burbank,

         Los Angeles County, Calif) 31:781-786 doi:10.1016/j.nut.2014.10.014

     Gordon T (2009) The role of neurotrophic factors in nerve regeneration. Neurosurgical Focus

         26:E3 doi:10.3171/foc.2009.26.2.E3

     Grande I, Fries GR, Kunz M, Kapczinski F (2010) The role of BDNF as a mediator of

         neuroplasticity in bipolar disorder Psychiatry investigation 7:243-250

         doi:10.4306/pi.2010.7.4.243

     Hancock S, McNaughton L. Effects of fatigue on ability to process visual information by

         experienced orienteers. Perceptual and Motor Skills. 1986;62:491-98

     Henry RA, Hughes SM, Connor B. AAV‐mediated delivery of BDNF augments neurogenesis

         in the normal and quinolinic acid‐lesioned adult rat brain. Eur J Neurosci. 2007;25:3513-

         25

     Hinton KE et al, (2018) Right Fronto-Subcortical White Matter Microstructure Predicts

         Cognitive Control Ability on the Go/No-go Task in a Community Sample Frontiers in

         human neuroscience 12:127 doi:10.3389/fnhum.2018.00127

     Jaeggi SM, Buschkuehl M, Jonides J, Perrig WJ. Improving fluid intelligence with training

         on working memory. Proc Natl Acad Sci U S A. 2008;105:6829-33


                                                   -14-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 16 of 19




     Janke KL, Cominski TP, Kuzhikandathil EV, Servatius RJ, Pang KC (2015) Investigating the

         Role of Hippocampal BDNF in Anxiety Vulnerability Using Classical Eyeblink

         Conditioning. Frontiers in Psychiatry 6:106 doi:10.3389/fpsyt.2015.00106

     Jeon YK, Ha CH (2017) The effect of exercise intensity on brain derived neurotrophic factor

         and memory in adolescents. Environmental Health and Preventive Medicine 22:27

         doi:10.1186/s12199-017-0643-6

     Kato-Kataoka A, Sakai M, Ebina R, Nonaka C, Asano T, Miyamori T (2010) Soybean-

         derived phosphatidylserine improves memory function of the elderly Japanese subjects

         with memory complaints J Clin Biochem Nutr 47:246-255 doi:10.3164/jcbn.10-62

     Kidd PM. Phasphatidylserine; Membrane nutrient for memory. A clinical and mechanistic

         assessment. Alternative Medicine Reviews. 1996;1:70-84

     Kowianski P, Lietzau G, Czuba E, Waskow M, Steliga A, Morys J (2018) BDNF: A Key

         Factor with Multipotent Impact on Brain Signaling and Synaptic Plasticity. Cellular and

         Molecular Neurobiology 38:579-593 doi:10.1007/s10571-017-0510-4

     Loprinzi PD, Frith E (2019) A brief primer on the mediational role of BDNF in the exercise-

         memory link. Clinical Physiology and Functional Imaging 39:9-14 doi:10.1111/cpf.12522

     Meule A (2017) Reporting and Interpreting Working Memory Performance in n-back Tasks.

         Frontiers in Psychology 8:352 doi:10.3389/fpsyg.2017.00352

     Miller KM, Price CC, Okun MS, Montijo H, Bowers D (2009) Is the n-back task a valid

         neuropsychological measure for assessing working memory? Archives of Clinical

         Neuropsychology: the official journal of the National Academy of Neuropsychologists

         24:711-717 doi:10.1093/arclin/acp063

     Mitchelmore C, Gede L (2014) Brain Derived Neurotrophic Factor: epigenetic regulation in


                                                   -15-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 17 of 19




         psychiatric disorders. Brain Research 1586:162-172 doi:10.1016/j.brainres.2014.06.037

     Mozzi R, Buratta S, Goracci G (2003) Metabolism and functions of phosphatidylserine in

         mammalian brain. Neurochemical Research 28:195-214

     Murman DL (2015) The Impact of Age on Cognition. Seminars in Hearing 36:111-121

         doi:10.1055/s-0035-1555115

     Nee DE, D’Esposito M (2018) The Representational Basis of Working Memory. Current

         Topics in Behavioral Neurosciences 37:213-230 doi:10.1007/7854_2016_456

     Ng TKS, Ho CSH, Tam WWS, Kua EH, Ho RC (2019) Decreased Serum Brain-Derived

         Neurotrophic Factor (BDNF) Levels in Patients with Alzheimer’s Disease (AD): A

         Systematic Review and Meta-Analysis. International Journal of Molecular Sciences

         20 doi:10.3390/ijms20020257

     Numakawa T, Odaka H, Adachi N. Actions of brain-derived neurotrophic factor and

         glucocorticoid stress in neurogenesis. Int J Mol Sci. 2017;18:2312

     Peatfield N, Caulfield J, Parkinson J, Intriligator J (2015) Brands and Inhibition: A Go/No-

         Go Task Reveals the Power of Brand Influence. PloS One 10:e0141787

         doi:10.1371/journal.pone.0141787

     Pillai A (2008) Brain-derived neurotropic factor/TrkB signaling in the pathogenesis and

         novel pharmacotherapy of schizophrenia. Neuro-Signals 16:183-193

         doi:10.1159/000111562

     Reed RA, Siobhan ES, Saunders C, O’Connor PJ (2018) Low and Moderate Doses of a

         Caffeine-Free Polyphenol-Rich Coffeeberry Extract Improve Feelings of Alertness and

         Fatigue Resulting from the Performance of Fatiguing Cognitive Tasks. Journal of

         Cognitive Enhancement:1-14


                                                   -16-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 18 of 19




     Reyes-Izquierdo T, Argumedo R, Shu C, Nemzer B, Pietrzkowski Z (2013a) Stimulatory

         Effect of Whole Coffee Fruit Concentrate Powder on Plasma Levels of Total and

         Exosomal Brain-Derived Neurotrophic Factor in Healthy Subjects: An Acute Within-

         Subject Clinical Study. Food and Nutrition Sciences 4:984-990

     Reyes-Izquierdo T, Nemzer B, Shu C, Huynh L, Argumedo R, Keller R, Pietrzkowski Z

         (2013b) Modulatory effect of coffee fruit extract on plasma levels of brain-derived

         neurotrophic factor in healthy subjects. The British Journal of Nutrition 110:420-425

         doi:10.1017/s0007114512005338

     Robinson J., Hunter J, Reyes-Izquierdo T, et al, (2019) Cognitive short- and long-term effects

         of coffee cherry extract in older adults with mild cognitive decline. Aging,

         Neuropsychology, and Cognition 12;1-17. doi: 10.1080/13825585.2019.1702622

     Schmitt K, Holsboer-Trachsler E, Eckert A (2016) BDNF in sleep, insomnia, and sleep

         deprivation. Annals of Medicine 48:42-51 doi:10.3109/07853890.2015.1131327

     Sievertsen HH, Gino F, Piovesan M. Cognitive fatigue influences students’ performance on

         standardized tests. Proc Netl Acad Sci U S A. 2016;113:2621-4

     Simmonds DJ, Pekar JJ, Mostofsky SH (2008) Meta-analysis of Go/No-go tasks

         demonstrating that fMRI activation associated with response inhibition is task-dependent.

         Neuropsychologia 46:224-232 doi:10.1016/j.neuropsychologia.2007.07.015

     Sleiman SF et al, (2016) Exercise promotes the expression of brain derived neurotrophic

         factor (BDNF) through the action of the ketone body beta-hydroxybutyrate, Elife 5

         doi:10.7554/eLife.15092

     Small GW. What we need to know about age related memory loss. British Medical Journal

         2002;324:1502-1505


                                                    -17-
    152533646.1
    153300572.1
Case 1:20-cv-23564-MGC Document 86-1 Entered on FLSD Docket 08/10/2021 Page 19 of 19




     Villardita C, et al, Multicentre clinical trial of brain phosphatidylserine in elderly patients

         with intellectual deterioration. Clin Trials J. 1987;24:84-93

     Von Bernhardi R, Bernhardi LE, Eugenin J. What Is neural plasticity? Adv Exp Med Biol.

         2017;1015:1-15

     Yamada K, Mizuno M, Nabeshima T (2002) Role for brain-derived neurotrophic factor in

         learning and memory. Life Sciences 70:735-744

     Yamada K, Nabeshima T (2003) Brain-derived neurotrophic factor/TrkB signaling in

         memory processes. Journal of Pharmacological Sciences 91:267-270

     Yong T, Zhang Q, Mi M, al. e (2011) Research on human memory enhancement by

         phosphatidylserine fortified milk. Chongqing Medicine 40:3022-3023




                                                     -18-
    152533646.1
    153300572.1
